Exhibit 10.20

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is made this 27th day of April 2011,
by and between Atkore International, Inc. (“Atkore” or “Company”), and Edward
Kurasz (“Executive”).

WHEREAS, the Company desires to incentivize Executive to remain with the
Company; and

WHEREAS, Company will entrust Executive with Confidential Information relating
to its business;

NOW, THEREFORE, in consideration of continued employment, employee’s acquisition
of and access to Confidential Information, and the mutual covenants contained in
this Agreement, the parties agree as follows:

1. Retention Bonus.

Executive will be eligible for a retention payment (“Retention Payment”) in the
amount of $100,000 as long as Executive is still actively employed with the
Company on the two-year anniversary of this Agreement (based on the effective
date of this Agreement, as set forth above). The entire Retention Payment will
be paid to Executive within thirty (30) days after the effective date of this
Agreement. In the event Executive’s employment is terminated “For Cause” (as
defined in Section 2 below) or Executive resigns before the two-year anniversary
of this Agreement, Executive will repay the Company $50,000 of the advance on
the Retention Payment. The remaining $50,000 of the advance is consideration for
Executive’s compliance with the non-competition provisions contained in
paragraph 4.

2. Termination For Cause

The following are considered “For Cause” reasons to terminate Employee’s
employment: (i) the failure or refusal by Executive to perform Executive’s
duties or responsibilities (other than due to Disability or Death) in a manner
that meets the Company’s expectations (as determined in the Company’s sole
discretion); (ii) injurious conduct to Atkore (or its parents, subsidiaries or
affiliates), dishonest, fraudulent, or illegal conduct in the performance of
Executive’s duties or responsibilities to Atkore (or its parents, subsidiaries
or affiliates); (iii) Executive’s willful failure or refusal to follow the
reasonable and lawful directions of any officer or employee of Atkore properly
supervising Executive; (iv) the misappropriation by Executive of any funds or
property of Atkore (or its parents, subsidiaries or affiliates) for Executive’s
personal use; (v) Executive’s willful and unauthorized disclosure of
Confidential Information (as defined below) that resulted in or could reasonably
be expected to result in harm to Atkore (or its parents, subsidiaries or
affiliates); (vi) a breach of Executive’s fiduciary duty to Atkore (or its
parents, subsidiaries or affiliates); (vii) gross neglect or misconduct by
Executive materially detrimental to the reputation, character, business, or
standing of Atkore (or its parents, subsidiaries or affiliates); (viii) upon the
conviction, no contest plea, or deferred adjudication of Executive for a felony
or other crime involving moral turpitude; or (ix) the breach by Executive of any
material provision of this Agreement.



--------------------------------------------------------------------------------

3. At-Will Employment.

Notwithstanding anything in this Agreement, including Section 2 above,
Executive’s employment is and will remain “at will,” which means either the
Company or the Executive may terminate Executive’s employment at any time, with
or without cause or without notice. The “For Cause” provisions in Section 2
apply only to a determination of whether Executive must repay a portion of the
Retention Payment advanced, not whether or under which circumstances Executive’s
employment may be terminated.

4. Acknowledgement; Confidential Information; Competitive Activity;
Non-Solicitation.

(a) Executive acknowledges and agrees as follows:

(i) Atkore and its subsidiaries are engaged in the business of manufacturing
galvanized steel tubes and pipes, electrical conduit, armored wire and cable,
metal framing systems and building components. Executive was specifically
responsible for managing and overseeing the sale of the following products and
services during his employment with Atkore: (1) electrical conduit and fittings:
(2) mechanical pipe and tubing; (3) HSS, A53 and fire sprinkler pipe; (4) fence
and barbed tape products; (5) Unistrut construction and Gem-Fab fabrication
services.

(ii) The business relationships of Atkore (and its subsidiaries and affiliates)
with its customers and employees are a legitimate business interest of Atkore
and its parents, subsidiaries and affiliates (collectively and individually
referred to herein as the “Protected Parties”). Since the Protected Parties
would suffer irreparable harm if Executive left Atkore’s employ (voluntarily or
involuntarily) and solicited the customers and/or employees of the Protected
Parties, or otherwise interfered with business relationships of the Protected
Parties, it is reasonable to protect the Protected Parties against such
activities by Executive.

(iii) Atkore has and shall provide Executive with Confidential Information and
access to Confidential Information (as defined below) so that Executive may
perform Executive’s duties. Since the Protected Parties would suffer irreparable
harm if Executive disclosed such Confidential Information to third parties, it
is reasonable to protect the Protected Parties against such disclosure by
Executive.

(iv) Because Executive has had and will have access to and receive Confidential
Information and will establish, maintain and increase Atkore’s good will with
its customers and others, and because the services provided by Executive for the
Protected Parties are a significant factor in the creation of valuable, special
and unique assets which are expected to provide the Protected Parties with a
competitive advantage, the Protected Parties would suffer irreparable harm if
Executive competed with the Protected Parties (as described more fully below).
Accordingly, it is reasonable to protect the Protected Parties against such
unfair competition by Executive.

 

2



--------------------------------------------------------------------------------

(v) The covenants contained in Sections 4(b), (c), (d) (e) and (f) are
reasonably necessary for the protection of the Protected Parties and are
reasonably limited with respect to the activities they prohibit, their duration,
their geographical scope and their effect on Executive and the public. Executive
expressly acknowledges that the Retention Fee is being paid to Executive by
Atkore in exchange for Executive’s consent to comply with the provisions of
Sections 4(b), (c), (d), (e) and (f) for the time periods specified therein.

(b) For the purposes of this Agreement, all confidential or proprietary
information concerning the business and affairs of the Protected Parties,
including without limitation, all trade secrets, know how and other information
generally retained on a confidential basis by the Protected Parties concerning
their products, methods, know-how, techniques, systems, software codes and
specifications, formulae, inventions and discoveries, business plans, pricing,
product plans and the identities of and the nature of the Protected Parties’
dealings with their employees, suppliers and customers, whether or not such
information shall, in whole or in part, be subject to or capable of being
protected by patent, copyright or trademark laws, shall constitute “Confidential
Information.” Atkore shall provide Confidential Information and access to
Confidential Information to Executive from time to time so that Executive may
perform Executive’s job duties. Executive acknowledges that Executive has had
and, will from time to time have, access to and has obtained and will in the
future obtain knowledge of such Confidential Information, and that improper use
or disclosure thereof by Executive to any third party, during or after the
termination of Executive’s employment by Atkore could cause serious injury to
the business of the Protected Parties. Accordingly, Executive agrees that,
unless otherwise required by law, Executive will forever keep secret and will
not disclose any Confidential Information which shall have come or shall
hereafter come into Executive’s possession, and Executive will not use the same
for Executive’s own personal benefit, or directly or indirectly for the benefit
of others, and Executive will not disclose such Confidential Information to any
other person. If Executive is legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose any of the Confidential Information, Executive shall provide Atkore
with prompt prior written notice of such legal requirement so that the Protected
Parties may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this Section 4(b). In any event, Executive may
furnish only that portion of the Confidential Information which Executive is
advised by legal counsel is required, and Executive shall exercise Executive’s
best efforts to obtain an order or assurance that confidential treatment will be
accorded such Confidential Information that is disclosed. Notwithstanding
anything contained herein which may be to the contrary, the term “Confidential
Information” does not include any information which at the time of disclosure or
thereafter is generally available to and known by the public, other than as a
result of a disclosure directly or indirectly by Executive.

(c) Executive covenants and agrees that during Executive’s employment and for a
period of one (1) year following the termination of Executive’s employment,
whether such termination occurs at the direction of Atkore or Executive (for
whatever reason), Executive (whether as an employee, officer, director, partner,
proprietor, investor, associate, consultant, advisor or otherwise) will not,
either directly or indirectly, for Executive or any third party, engage or
invest in any business or activity which is directly or indirectly competitive
with any business or activity engaged in by the Protected Parties that Executive
was responsible for

 

3



--------------------------------------------------------------------------------

managing, or any business or activity in which the Protected Parties planned or
proposed, to the knowledge of Executive, to become engaged, including but not
limited to, the sale and marketing of the products described in Section 4(a)(i)
(provided that the Executive shall not be restricted hereby from owning or
acquiring 5% or less of the outstanding voting securities of a public company).
The geographic scope of the restrictions contained in this Section 4(c) is
limited to the North American region in which Executive was responsible for
overseeing the sale of products on behalf of Atkore during the twelve
(12) months prior to the termination of Executive’s employment.

(d) Executive covenants and agrees that during Executive’s employment and for a
period of one (1) year after the termination of Executive’s employment, whether
such termination occurs at the direction of Atkore or Executive (for whatever
reason), Executive shall not, individually or jointly with others, directly or
indirectly recruit, hire, encourage, or attempt to recruit or hire, or by
assisting others, any employees of Atkore with whom Executive had direct contact
during Executive’s employment with Atkore, nor shall Executive contact or
communicate with same for the purpose of inducing, assisting, encouraging and/or
facilitating such Atkore employees to terminate their employment with Atkore or
find employment or work with another person or entity. Executive shall not
provide or pass along to any person or entity the name, contact and/or
background information about any of Atkore’s employees with whom Executive had
direct contact during Executive’s employment with Atkore or any other
information about them. Executive shall not provide or pass along to Atkore’s
employees with whom Executive had direct contact during Executive’s employment
with Atkore, any information regarding potential jobs or entities or persons to
work for, including but not limited to, job openings, job postings, or the names
or contact information of individuals or companies hiring people or accepting
job applications. Further, Executive shall not offer employment to or consulting
work to any employees of Atkore with whom Executive had direct contact during
Executive’s employment with Atkore.

(e) Executive further covenants and agrees that during Executive’s employment
and for a period of one (1) year following the termination of Executive’s
employment, whether such termination occurs at the direction of Atkore or
Executive (for whatever reason) Executive shall not individually, or by
assisting any other person to, directly or indirectly:

(i) solicit, contact, or communicate with any person or company, for the purpose
of engaging in a business that is the same or substantially similar to the
Protected Parties’ business that Executive was responsible for managing during
the last 12 months of Executive’s employment with Atkore,

(ii) induce any customer, supplier or other person with whom the Protected
Parties engaged in business and with whom any business managed by Executive had
a relationship during Executive’s employment with Atkore, or to the knowledge of
Executive, planned or proposed to engage in business with the Protected Parties,
to terminate any commercial relationship with the Protected Parties or to engage
in any other activity detrimental to the legitimate business interests of the
Protected Parties; or

 

4



--------------------------------------------------------------------------------

(iii) solicit, conduct or transact business with any customer, supplier or other
person with whom the Protected Parties engaged in business and with whom any
business managed by Executive during the last 12 months of his employment with
Atkore maintained a relationship, except with the express written consent of
Atkore.

The restrictions set forth in Section 4(e)(ii) and (4)(e)(iii) apply to
customers, suppliers or other persons with whom the Protected Parties engaged in
business and with whom Executive had a relationship or solicited business during
the last twelve (12) months of Executive’s employment with Atkore, or to the
knowledge of the Executive planned or proposed to engage in business, and apply
even in those circumstances in which Executive was responsible for initiating or
developing the business relationship for Atkore with such customer, supplier or
other person.

(f) Executive promises, warrants and represents that in the event Executive’s
employment ends, whether at the direction of Executive or Atkore (for whatever
reason), Executive will return to Atkore on Executive’s last day of employment,
all of Atkore’s property including, but not limited to, Confidential
Information, all sales aids, computer data, laptops, motor vehicles, computers,
customer lists or information, access databases, customer contact information,
reports, price lists, cell phones, PDAs, computers, pagers, electronic devices,
equipment, supplies, access cards, keys, or other materials received from
Atkore, or from any of its customers, agents, or suppliers.

(g) Executive acknowledges that any violation by Executive of the provisions of
Sections 4(b), (c), (d) (e) or (f) would cause serious and irreparable damage to
the Protected Parties. Executive further acknowledges that it might not be
possible to measure such damage in money. Accordingly, the Executive agrees
that, in the event of a breach or threatened breach by the Executive of the
provisions of Sections 4(b), (c), (d) or (e), the Protected Parties may seek, in
addition to any other rights or remedies, including money damages for specific
performance, an injunction or restraining order, without the need to post any
bond or other security, prohibiting the Executive from doing or continuing to do
any acts constituting such breach or threatened breach.

(h) Atkore and Executive have attempted to limit the restrictive covenants in
Sections 4(b), (c), (d) (e) and (f) as reasonably necessary to the extent
permitted by law. In the event a court of competent jurisdiction determines the
restrictions contained in this Sections 4(b), (c), (d) or (e) are unreasonable
in geographic scope, duration, or activity prohibited, then the parties agree
that the court shall amend such provision, but only so much as shall be
necessary for the restrictions to be enforceable.

(i) As noted above, Executive shall not solicit certain of Atkore’s customers or
prospective customers. In the event of any such solicitation, Executive agrees
to notify Atkore of such solicitation and contact within one (1) business day of
any such solicitation.

(j) Executive’s agreements in Sections 4(b), (c), (d), or (e) shall be extended
for the period of time which Executive violates one or more of these agreements
and/or during any period during which Atkore appeals from an order refusing to
enforce any of these agreements or covenants. The tolling or extension period
shall not exceed twelve (12) months under any circumstances.

 

5



--------------------------------------------------------------------------------

5. Arbitration.

(a) Any claim or dispute, whether legal or equitable, of any kind, arising from
or relating to the breach, interpretation, application or enforcement of this
Agreement shall be submitted to arbitration before a single arbitrator selected
by agreement of the parties from a list provided by the American Arbitration
Association (“AAA”). Any such arbitration shall be held in Illinois and shall be
administered by the AAA under its Employment rules in effect at the time of the
demand for arbitration. Any claim or disputes subject to arbitration under this
Agreement shall be deemed waived and forever barred if arbitration is not
demanded in writing within 180 days of the date on which a known claim or
dispute arose. The award of the arbitrator shall be final and binding. Judgment
may be entered on the arbitrator’s award in any court with competent
jurisdiction.

(b) Notwithstanding anything in the Agreement to the contrary, any claim for
injunctive relief made by the Company that Executive has breached or has
threatened to breach any of the obligations of the provisions set forth in
Sections 4(b), (c), (d) (e) or (f) of the Agreement is not arbitrable and may be
submitted by the Company to any court with jurisdiction for judicial resolution.
In such event, any counterclaim, cross claim or other claim of Executive shall
be subject to resolution by arbitration pursuant to Paragraph 5(a) of the
Agreement.

6. Entire Agreement; Modification. This Agreement incorporates the complete
understanding and agreement between the parties with respect to the subject
matter hereof and supersedes any and all other prior or contemporaneous
agreements, written or oral, between Executive and Atkore with respect to such
subject matter. No provision hereof may be modified or waived except by a duly
written instrument duly executed by Executive and Atkore. Furthermore, Atkore
and Executive agree that the failure of any party to enforce any provision of
this Agreement shall not constitute a waiver of that particular provision, or of
any other provisions of this Agreement.

7. Successors; Binding Affect. This Agreement will inure to the benefit of and
be binding upon Atkore and its subsidiaries and any successors and assigns.

8. Captions. The captions contained in this Agreement are for convenience only,
and shall not be construed to limit, define or modify the substantive terms
contained in this Agreement.

9. Execution. This Agreement is effective once signed by all the parties and can
be executed in multiple identical counterparts and via mail, personal delivery,
e-mail and fax.

10. Code Section 409A Compliance. To the extent that benefits under this
Agreement are or become subject to Internal Revenue Code Section 409A, the
Agreement shall be interpreted and construed to the fullest extent allowed under
Code Section 409A and the applicable regulations and other guidance thereunder
to comply with such Code Section and the applicable regulations and other
guidance thereunder, and to avoid any additional tax thereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

6



--------------------------------------------------------------------------------

ATKORE INTERNATIONAL, INC. By:   _____________________________________  
Name:______________________________   Title:_______________________________

 

 

EXECUTIVE By:   _____________________________________  
Name:______________________________   Title:_______________________________

 

10184809.1 (OGLETREE)

 

7